The record fails to disclose the note of testimony required by Chancery Rule 75.
In the absence thereof, we cannot consider the evidence disclosed by the record.
The duty of compliance was upon the state. The rule is mandatory and the decree is reversed and the cause is remanded. Simpson v. James R. Crowe Post No. 27, American Legion,230 Ala. 487, 161 So. 705, and authorities therein cited; Johnston v. Johnston, 229 Ala. 592, 158 So. 528, and authorities therein cited.
Reversed and remanded.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.